DONALDSON, Chief Justice.
Summary judgment was granted to respondents (the District) on the record which consisted of the pleadings, affidavits and exhibits. Viewed most favorably to the appellants (the Teachers), the record discloses the following facts.
During the winter of 1983, the Independent School District of Emmett, Idaho, was faced with decreasing enrollment and a corresponding reduction in funding. On February 7,1983, the school board, at a properly noticed special meeting which was open to the public, directed the school district administration to study the present needs and resources of the district and present findings that a reduction in force was needed and appropriate. The board also directed the administration to develop standards for implementing a reduction in force (RIF) which would provide the highest quality of education to the students of the district and guarantee teacher’s rights. The administration was to present its findings and recommendations to the board by March 10, 1983.
On March 7, 1983, at a properly noticed special meeting open to the public, the board, after discussion of the proposed policy, unanimously adopted the RIF policy. Under this policy, the board was authorized to non-renew, without a probationary period, the contract of any certificated professional employee, including those who had obtained renewable contract status. Renewable contract status occurs after three years of continuous employment by the same school district and confers a limited statutory right to automatic contract renewal.
On March 10, 1983, a properly noticed special public meeting was again held. At that meeting, the board heard statements from 34 persons regarding the policy and indicated that they would accept written comments pertaining to the implementation of the RIF policy until March 17, 1983. The March 10th meeting was then recessed until March 21, 1983, at 7:00 p.m.
On March 14, 1983, the board held its regular public meeting. Following the meeting, the board announced that it would re-convene into open session on March 21, at 7:00 p.m. and then adjourned into executive session.
On March 21, at 6:00 p.m. the board met in executive session to discuss the progress of a task force selected to recommend personnel for non-renewal if the RIF policy was implemented. At 6:50 p.m., the board adjourned from that session into the 7:00 p.m. open session. At the public session, the board unanimously resolved to implement the RIF policy. The resolution indicated that the board had reviewed the written statements and documents received. It also directed the superintendent to implement the RIF procedures and to make recommendations to the board concerning curriculum changes and possible contract renewals. The chairman of the board then announced that the curriculum changes proposed pursuant to the RIF policy would be made available on Friday, March 25, 1983, at the public library and at the school administration office. The chairman also announced a special meeting on March 28, *6101983, at 7:00 p.m. to hear comments from the public and others on the proposed curriculum changes. The chairman further announced a special meeting to be held on March 30, 1983, to receive and decide upon the superintendent’s recommendation with respect to those professional employees that would be subject to reduction in force procedures.
The Teachers are certificated employees of the district and were all employed during the 1981-1982 and 1982-1983 school years on renewable contracts. One of the provisions in the individual contracts signed by each of the Teachers for the 1981-1982 and 1982-1983 school years contained a provision stating that it was understood and agreed that the contract was subject to the applicable laws of the state of Idaho.
As it existed prior to March 17, 1982, I.C. § 33-1212 (1981) (current version at I.C. § 33-515 (Supp.1984)) contained the following provision:
“Before a board of trustees can determine not to renew the contract of any certificated person whose contract would otherwise be automatically renewed, or to renew the contract of any such person at a reduced salary, such person shall be entitled to a probationary period. This period of probation shall be proceeded by a written notice from the board of trustees with reasons for such probationary period and with provisions for adequate supervision and evaluation of the person’s performance during the probationary period. Such period of probation shall not affect the person’s renewable contract status.”
On March 17, 1982, the legislature of the state of Idaho amended I.C. § 33-1212 by adding the following provision:
“If the board of trustees, for reasons other than unsatisfactory service, ... determines ... not to renew the contract of a certificated person whose contract would otherwise be automatically renewed, nothing herein shall require a probationary period.”
The modification was made immediately effective by an emergency clause.
The Teachers filed suit in district court for injunctive and declaratory relief to prevent the District from completing the required administrative process, that might result in the non-renewing of their contracts, until the Teachers had the benefit of a probationary period. Upon motions for a preliminary injunction by the Teachers and for summary judgment by the District, the trial court found that there was no genuine issue of material fact and granted summary judgment to the District as a matter of law. The Teachers now appeal that decision. The judgment of the district court is affirmed.
Three major issues are presented by this appeal:
1. Was the March 21,1983, 6:00 p.m. executive session a violation of the Open Meeting Law,1 and if so, does that violation taint action taken by the District at the 7:00 p.m. open meeting?
2. Does the March 17, 1982 amendment to I.C. § 33-1212 apply to the teacher’s renewable contracts?
3. If the 1982 amendment to I.C. § 33-1212 does apply to the teacher’s contracts, were their contracts not renewed for reasons other than unsatisfactory service?
Each issue will be discussed in turn.
I.
The Teachers argue that viewed in the light most favorable to the Teachers, the facts create an inference that the District had arrived at a secret, binding decision during their 6:00 p.m., March 21, 1983 meeting and merely emerged to public view to enter the ceremonial, pro forma decision at the 7:00 p.m. open meeting. They argue that the 6:00 p.m. executive session was in violation of the Open Meetings Act. Therefore, they conclude that the decision by the District to implement the RIF policy should be null and void.
*611Violations of the Open Meetings Law are governed by I.C. § 67-2347. That section provides that '“[a]ny action taken at any meeting which fails to comply with the provisions of §§ 67-2340 through 67-2346, Idaho Code, shall be null and void.”2 In State v. City of Hailey, 102 Idaho 511, 633 P.2d 576 (1981), we held
“[w]here deliberations are conducted at a meeting violative of the Open Meetings Act but no firm and final decision is rendered upon the questions then discussed, the impropriety of that meeting will not taint final actions subsequently taken upon questions conscientiously considered at subsequent meetings which do comply with the provisions of the Act.”
Id. at 514, 633 P.2d at 579.
Assuming arguendo that the 6:00 p.m. meeting on March 21st was in violation of the Open Meetings Act, State v. Hailey is dispositive as a matter of law. The only meeting subsequent to the 6 p.m. executive session was the meeting at which the District voted to implement the RIF policy. However, “[t]his is not a case where a public body arrived at a secret, binding decision in closed session, later reemerging to public view to enter a ceremonial, pro forma final decision.” Id. at 513, 633 P.2d at 578. A review of the record shows that prior to their decision, the District conducted several open meetings during which the RIF policy was presented, discussed, and debated. The District heard considerable public input and rendered its final decision in open public session. There, was absolutely no evidence of sham or deception on the District’s part nor was there evidence that a final decision was reached in secret. The District demonstrated a sincere, open and honest attempt to resolve a delicate and controversial problem. Considering the proceedings as a whole, it appears that the District conscientiously attempted to comply with the requirements and spirit of the Open Meetings Act. Thus, we conclude the District’s decision to implement the RIF policy may stand.
II.
The Teachers additionally contend that I.C. § 33-1212 as amended on March 17, 1982 does not apply to their contracts.
This Court has held that “it is axiomatic that extant law is written into and made a part of every contract.” Robinson v. Joint Sch.Dist. #150, 100 Idaho 263, 265, 596 P.2d 436, 438 (1979). This is especially true in this case because the Teachers’ contracts with the District state that they are “subject to the applicable laws of the state of Idaho ... which are, by reference, incorporated herein and made part of this agreement, the same as if fully set forth.” Since, I.C. § 33-1212 was amended and effective on March 17, 1982, and the Teachers entered into their contracts for the 1982-19*83 school year on May 6, 1982, I.C. § 33-1212 was extant law on the date the Teachers entered into their contracts. Therefore, I.C. § 33-1212 as amended on March 17, 1982 applies to the Teachers’ 1982-1983 contracts.
The Teachers argue that the Idaho law in effect when the Teachers reached renewable contract status remains the law applicable to their contracts. Since the Teachers all reached renewable contract status before the March 17, 1982 amendment to I.C. § 33-1212 they reason that it does not apply to them. They argue that I.C. § 33-1212, as it was prior to that date applies.3
However, I.C. § 33-1212, as it stood before and after the 1982 amendment, contemplates separate contracts for each school year for every teacher. I.C. § 33-513(1) mandates that a separate written contract be tendered to each teacher for each school year and that this document be returned to the school board signed, within ten days of its tender. Finally, I.C. *612§§ 33-1271 through 1276 call for negotiation by all teachers of the terms of the contracts for each successive year. Thus, under the Idaho statutes, teacher’s contracts do not continue indefinitely and are renegotiated each year. Since extant law becomes a part of every contract, I.C. § 33-1212 as amended on March 17, 1982 became a part of the Teacher’s most current contract.
III.
Finally, the Teachers contend that even if I.C. § 33-1212, as amended on March 17, 1982, applies to their contracts, they are still entitled to a probationary period because they were discharged for unsatisfactory service.
I.C. § 33-1212 provides that if a teacher’s contract is non-renewed for reasons other than unsatisfactory service, no probation period is necessary. The District’s reasons for non-renewal of the Teachers were reduced enrollment and budget problems. These reasons are reasons other than unsatisfactory service. Thus, we find that the Teachers are not entitled to a probationary period.
The Teachers argue that by selecting the best teachers for renewal, the District is determining that the rest are unsatisfactory. This argument is without merit. The District concedes that but for the reduced enrollment and budget problems of the district, all of the Teachers are qualified for renewal. Thus, the Teachers are satisfactory.
The decision of the trial court is affirmed.
Costs to respondents.
No attorney fees on appeal.
SHEPARD and BAKES, JJ., concur.

. Open Meetings Act, I.C. §§ 67-2340 — 2347 (1981).


. I.C. § 67-2347 (1981).. •


. The Teachers cite Robinson in support of their position. However, in Robinson, we held that the complainant teacher was entitled to certain statutory protections before discharge. The statute we applied was the law extant at the time that teacher’s current contract was formed.